822 F.2d 59
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie Maurice PETTIT, Plaintiff-Appellant,v.William CASEY; P. W. Keohane, Warden; Patrick T. Casey; andQueen Thomas, Defendants-Appellees.
No. 87-5124
United States Court of Appeals, Sixth Circuit.
July 2, 1987.

W.D. Tenn.
AFFIRMED.
ORDER
Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This pro se plaintiff seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Appellant has also filed motions for a preliminary injunction and to hold defendants in contempt.  Upon examination of the record and the plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's order of January 21, 1987, its final judgment entered on January 28, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motions for a preliminary injunction and to hold defendants in contempt are denied.